Title: To John Adams from C.S. Daveis, 24 June 1826
From: Daveis, C.S.
To: Adams, John


				
					sir,
					Portland June 24th: 1826
				
				On the eve of the great national jubilee, in which you have providentially been continued to join, permit me to testify my sense of respect by requesting your acceptance of the accompanying chronicle of an interesting event, that once was in our New England Annals—and which occurred not many years before your birth.—I do not know that a copy may not have been some time since transmitted, through the kindness of a friend—In which case you will not be unwilling I trust to excuse the repeated expression of the sincere testimonial, which it contains, to the ancient worth, in which I view the personification of New England and the Revolution united.—Let me also ask you to excuse any freedom I may have used in coupling your idea with an earlier period of faded interest and vastly diminished importance.—It is connecting the great consummations of  your age with the tales of your childhood—Allow me, venerable sir, among thousands of your fellow citizens, to repeat my congratulation to you that you have lived to see this time. The spirit, which inspired the time of exultation, not unmixed with apprehension, in which the declaration of independence was announced by you, will, as we may trust, be sustained and kept up “from this time, forward and forever!” And as your name will go down with time, and your influence extended beyond your life, may your grateful consciousness continue and  your felicity increase through eternity.—It was on a fourth of July that I well remember I first had the satisfaction of seeing  you some years since at Boston—I have since had the honour of visiting you with some friends from that city—and I rate the circumstance among my memorabilia.As I would not be so unreasonable as to tax your ears, still less your eyes, with the whole of the tribute which I have taken this opportunity to transmit, I would only refer your reader to the latter portion of the performance, as expressive of the very sincere sentiments of / Your most respectful / and obedient / humble Servant
				
					C S Daveis
				
				
			